Title: To Thomas Jefferson from John Vaughan, 16 November 1804
From: Vaughan, John
To: Jefferson, Thomas


                  
                     Dear Sir: 
                     
                     Philad: 16 Nov 1804
                  
                  I believe Mr Dunbar has written to you respecting Mr Lauvé, M Detriant & Mr Debigny (I think) Delegates from New Orleans, lest I should be mistaken in my conjectures. I have taken the liberty to enclose to you an extract of his letter to me relative to them, as they had not an opportunity of bringing letters with them from him, on account of the distance & their departure having taken place earlier than expected.
                  I had the pleasure of sending to you as a mark of respect from my Brother William, the narrative of the Sufferings of Capt Woodward & four Seamen, drawn up to aid the project of a Society to devise the best means of lessening the causes of despendency & increasing the resources of Seamen in distress &c—Should you when at leisure be able to furnish any hints on this important subject, it would be most thankfully recd. & forwarded to my Brother—No name will be used, of those who assist, without their permission.
                  Our Library (of the Socy) has lately received very important additions, & I have received orders to have a Catalogue made which is nearly prepared. I have been desirous that amongst our Books we should possess an early edition of Your Notes—we can here only procure the later ones—I hope you will excuse the liberty I have taken to mention our Difficulty. 
                  I remain with respect Your ob Servt.
                  
                     Jn Vaughan 
                     
                  
                  
                     We are very desirous of Collecting all that relates to Louisiana, which may pass from the Executive to Congress—I believe it is generall printed—Our distance prevents the Collection—Could your Secretary or any person in any of the public offices be desired to throw together what might be published on this Subject
                  
               